Order entered June 4, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00503-CV

                 IN RE JAMES PENNEY AND RUTH PENNEY, Relator

                Original Proceeding from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-06-1835-T

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE